Decided 7 October, 1901.
On Plaintiff’s Motion to Petax Costs.
Mr. Justice Moore
delivered the opinion.
4. This is a motion to retax costs. The decree having been reversed, the appellant filed a cost bill, and, objections thereto having been interposed, he filed an amended verified statement, from which it appears that he paid $30 to a stenographer for transcribing the shorthand notes of the testimony, and $25 to the clerk of the trial court for the transcript of the cause. The sum paid for transcribing the testimony was disallowed by the clerk, who taxed only $15 for the transcript, whereupon his action in that respect was brought up for review. It appears that in the absence of an official reporter in the trial court the plaintiff and the defendant employed stenographers, who reported the testimony in shorthand, and transcribed the notes thereof for the use of, and which were used in, the trial court, and thereafter sent up with the transcript. If the cost of extending the *481notes is allowable at all under the circumstances, it was a disbursement in the trial court; but, not having been there taxed, and no appeal therefrom having been taken involving the question of costs, this court is powerless in the matter.
5. An examination of the transcript shows that it contains copies of the original answer, motion to strike out parts thereof, a demurrer thereto, an order of the court thereon, an amended answer, a motion to strike out parts thereof, and a demurrer thereto, which were rendered nugatory by the filing of a second amended answer; and hence the outlay for the copies thereof in the record is not taxable as costs : Rule. 24, 35 Or. 603, and note to Rule 2, 35 Or. 591. The computation of the fees properly chargeable for procuring the transcript of the cause, after eliminating such superfluous matter, shows that the clerk made a very liberal allowance therefor. These considerations lead to a denial of the motion.
Motion to Retax Overruled.